     Case 4:21-cv-01889 Document 4 Filed on 06/14/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                                                                       June 14, 2021
                  IN THE UNITED STATES DISTRICT COURT               Nathan Ochsner, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


BRENT EUGENE ANDERSON,               §
TDCJ #1474470,                       §
                                     §
             Petitioner,             §
                                     §
v.                                   §         CIVIL ACTION NO. H-21-1889
                                     §
UNITED STATES OF AMERICA,            §
et al.,                              §
                                     §
             Respondents.            §



                              FINAL JUDGMENT

      For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date,          this action is DISMISSED with

prejudice.

      This is a FINAL JUDGMENT.

      SIGNED at Houston, Texas, on this 14th day of June, 2021.




                                   SENIOR UNITED STATES DISTRICT JUDGE
